Citation Nr: 0203568	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  01-03 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from October 1953 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue has been recharacterized as set forth on 
the cover page.

The Board notes that, in October 2001, the veteran presented 
for a Travel Board hearing before the undersigned Board 
Member.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The probative medical evidence has established the 
veteran's hearing impairment to have been no worse than Level 
I in the right ear and Level II in the left ear.

3.  The veteran's service connected bilateral hearing loss 
does not markedly interfere with the veteran's employment or 
result in frequent periods of hospitalization.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for bilateral hearing loss on a schedular basis 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.85-4.86, Diagnostic Code 6100 (2001).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. 
3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits under a law administered 
by VA.  38 U.S.C.A. § 5103A (West Supp. 2001).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the veteran and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

By virtue of the Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of this 
appeal, the Board believes that the RO properly advised the 
claimant of what the evidence must show in order to 
substantiate his claim.  For this reason, the Board believes 
that VA has satisfied its duty under both the VCAA and the 
new regulations to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample evidence of 
record on which to decide the veteran's claim.  The veteran 
has undergone two VA audiological examinations and he has not 
alluded to any additional information or evidence that has 
not been obtained and which would be pertinent to the present 
claim.  Therefore, in light of the above, the Board finds 
that all facts that are relevant to his claim have been 
properly developed, and that no further action is required in 
order to comply with VA's duty to assist, under both the VCAA 
and the new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law as to the 
veteran's service-connected bilateral hearing loss.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand as to the 
veteran's service-connected bilateral hearing loss would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).  

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs has been amended, effective 
June 10, 1999.  64 Fed. Reg. 25,202 (1999).  Pertinent case 
law provides that, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, inasmuch as the present claim was 
received in January 2000 and the regulatory criteria 
governing the evaluation of the veteran's bilateral hearing 
loss changed prior to the receipt of this claim, the Board 
must consider only the revised VA Rating Schedule that 
addresses the ear and other sense organs.

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2001).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  
Examinations are conducted without the use of hearing aids.  
Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2001).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2001).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher designation.  38 C.F.R. 
§ 4.86(b) (2001).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  



Factual Background

The veteran's January 2000 claim of entitlement to service 
connection for hearing loss reflects that he is engaged in 
the profession of writer/editor/historian.  It is also noted 
that he began to receive benefits from the Social Security 
Administration [based on age] during the previous year and he 
supplements this income by doing local history narration on 
cruise ships and elsewhere.  However, the veteran stated that 
a "growing hearing impairment threatens my ability to 
continue the public speaking aspect of this work - the 
principal source of my income."

By a March 2000 rating decision, the RO denied service 
connection for hearing loss.  This determination was based on 
the absence of evidence showing hearing loss or a chronic 
disability subject to service connection during military 
service or within 12 months after discharge.  In June 2000, 
the veteran submitted a Notice of Disagreement with this 
determination.  

The veteran's June 2000 Notice of Disagreement includes his 
recollection that, as an infantry man and while in Germany, 
he was provided no ear protection when he fired his weapons.  
The veteran reported that, since the rating decision, he had 
"been mostly out of town working as historian/narrator" for 
several tour and cruise companies.

A May 1, 2000, report from J. C. Rockwell, M.D., F.A.C.S., 
includes the opinion that, based on a review of the veteran's 
employment history, it is more probable than not that the 
primary etiologic factor for the veteran's hearing loss is 
his military service.

On the authorized VA audiological evaluation in September 
2000, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
50
55
45
LEFT
30
50
80
70
60

During this examination, puretone threshold average was 50 in 
the right ear and 65 in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 94 percent in the left ear.  The diagnosis 
was moderate to moderately severe sensorineural hearing loss 
in the right ear and mild to severe sensorineural hearing 
loss in the left ear.  

Upon consideration of the foregoing, by an October 2000 
rating decision, the RO established service connection for 
hearing loss and assigned a schedular evaluation of zero 
percent disabling.  The veteran disagreed with the zero 
percent schedular evaluation assigned in connection with this 
rating decision and commenced the present appeal.

In his February 2001 Notice of Disagreement with the October 
2000 rating decision, the veteran stated that his hearing 
loss has led to discomfort, embarrassment, and occasional 
avoidance of crowded situations.  This Notice of Disagreement 
also included the following:

My living is founded on writing, public speaking, 
conducting meetings, and participation in a variety 
of Q&A and other public sessions.  Being able to 
pursue these activities, especially after age 65, 
is extremely important to my financial security and 
to my morale.  

Except for writing, which is a solitary 
undertaking, other aspects of my professional life 
are becoming trying and tenuous because of my 
hearing loss.  In fact, I am in public arenas at 
least twice a month and do daily history narration 
aboard Pacific Northwest cruise ships almost 20 
weeks out of the year.  These events include large 
dollops of interaction with audiences.  To 
accomplish these tasks I usually leave the podium, 
microphone in hand, and wend my way through the 
audience to the source of a question or comment.  
There are elements of stress and embarrassment in 
handling these matters, and my hearing disability 
is a major negative factor.

Essentially, the veteran argues that, due to the nature of 
his work, his hearing loss is inadequately evaluated as zero 
percent disabling.

In his April 2001 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran expressed his fear that "it is only a 
question of time before another speaker/narrator will be 
chosen for a job because their ability to interact fully with 
audiences exceeds mine."  The veteran further argued that 
the RO failed to "place an emphasis 'upon the limitations of 
activity imposed by the disabling condition'" in accordance 
with 38 C.F.R. § 4.1.

On the authorized audiological evaluation in May 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
65
60
50
LEFT
30
50
75
70
60

During this examination, puretone threshold average was 56 in 
the right ear and 64 in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 94 percent in the left ear.  The diagnosis 
was moderate to moderately severe sensorineural hearing loss 
in the right ear right and mild to severe sensorineural 
hearing loss in the left ear.  The examination report 
includes the veteran's statement that, although he had not 
lost time from work due to his hearing loss, his job requires 
him to lecture and then answer audience questions.  However, 
the veteran often cannot hear the questions clearly and this 
has been discussed with him by his supervisors.  It is 
further noted that the veteran requested hearing aid services 
to help at work.

VA outpatient treatment records show that the veteran was 
fitted for hearing aids in September 2001. 

During his October 2001 Travel Board hearing, the veteran 
essentially reiterated his previous contentions regarding the 
severity of his hearing loss.  Additionally, he reported that 
some of his employers had spoken to him regarding audience 
members who had been unable to communicate with him as 
appropriately as possible.  The veteran indicated that he was 
working on a boat in the Columbia River at the time of the 
hearing and had been given permission to leave in order to 
make himself available for this Travel Board hearing.  He 
stated that he was scheduled to return to the cruise the 
following day.  The veteran testified that his hearing loss 
is more disabling at large gatherings or a dinner party.  

Analysis

Review of the record shows that, with respect to puretone 
threshold average and with respect to speech discrimination 
percentage, the veteran's level of hearing impairment was 
essentially unchanged from his initial VA audiometric 
examination in September 2000 to his second and most recent 
VA audiometric examination in May 2001.  Specifically, during 
the September 2000 VA examination, puretone threshold average 
was 50 in the right ear and 65 in the left ear.  Thereafter, 
during the May 2001 VA examination, puretone threshold 
average was 56 in the right ear and 64 in the left ear.  
Speech discrimination was 94 percent in each ear during both 
the September 2000 and May 2001 VA audiometric examinations.  
See 38 C.F.R. § 4.85, Tables VI and VII.  

38 C.F.R. § 4.85, Table VI, provides that percentage of 
speech discrimination from 92 to 100 and puretone threshold 
average from 50 to 57 warrants a numeric designation of I.  
Table VI further provides that percentage of speech 
discrimination from 92 to 100 and puretone threshold average 
from 58 to 65 warrants a numeric designation of II.  
Accordingly, under Table VI, the veteran's hearing impairment 
during both the September 2000 and the May 2001 VA 
examinations was Level I in the right ear and Level II in the 
left ear.  Combining these numeric designations under 
38 C.F.R. § 4.85, Table VII, demonstrates that Level I 
hearing impairment in the right ear and Level II hearing 
impairment in the left ear allows for a noncompensable 
evaluation.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100.  

A compensable rating is not warranted under Table VIa because 
Table VIa is not for application under the facts of the 
present case.  Specifically, the veteran's pure tone 
threshold was not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz), and 
because his puretone threshold was not 30 or lower at 1000 
Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. 
§§ 4.85(c); 4.86(a) (2001).  

Therefore, the Board finds that a compensable evaluation on a 
schedular basis for the veteran's bilateral sensorineural 
hearing loss disability is not warranted.  Pertinent case law 
provides that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his hearing loss 
on the occasion of the grant of service connection by the RO 
in October 2000, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  As noted above, the veteran's 
level of hearing impairment was essentially unchanged from 
his initial VA audiometric examination in September 2000 to 
his second and most recent VA audiometric examination in May 
2001.  Since the findings in these examinations do not meet 
the schedular criteria for a compensable evaluation, it 
logically follows that previous evaluations cannot satisfy 
the criteria for a compensable evaluation.  Accordingly, the 
Board finds that staged ratings are not appropriate in the 
present case.  

Extraschedular Consideration

The regulation pertaining to extraschedular ratings provide 
as follows:

Ratings shall be based as far as practicable, upon 
the average impairments of earning capacity with 
the additional provision that the Secretary shall 
from time to time readjust this schedule of ratings 
in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field 
station submission, is authorized to approve on the 
basis of the criteria set forth in this paragraph 
an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively 
to the service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

38 C.F.R. § 3.321(b)(1) (2001).

The veteran has reported that he supplements his income by 
doing local history narration on cruise ships and elsewhere; 
however, he also reports that a growing hearing impairment 
threatens his ability to continue the public speaking aspect 
of this work - the principal source of his income.  In a 
December 2001 Supplemental Statement of the Case, the RO 
addressed the issue of entitlement to a compensable 
extraschedular evaluation for service connected hearing loss.  
The RO determined that the veteran's history and symptoms 
failed to meet the "exceptional or unusual disability 
picture" threshold.  The RO noted that, although the veteran 
had not lost time from work, his supervisors had spoken to 
him regarding his inability to hear questions clearly.  The 
Board concurs with the RO that this case does not present 
evidence of an exceptional or unusual disability picture.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96 
(the Board is not precluded from concluding, on its own, that 
a claim does not meet the criteria for submission pursuant to 
the regulation).

The veteran's hearing loss is not shown to have had such an 
unusual impact on his employment as to render impractical the 
application of regular schedular standards. See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (the schedule of ratings is based on 
the average impairment of earning capacity).  In this regard, 
the Board notes the veteran's contentions regarding the 
difficulty he experiences with engaging in question and 
answer sessions with his audience.  The Board further notes 
that the veteran fears that it is only a matter of time 
before another speaker/narrator will be chosen for a job 
because their ability to interact fully with audiences 
exceeds the veteran's.  However there is no evidence to 
suggest that the veteran's hearing loss has resulted in 
actual loss of speaking engagements.  To the contrary, the 
evidence suggests that the veteran has been quite busy with 
speaking engagements.  Specifically, in his June 2000 Notice 
of Disagreement, the veteran reported that he had been out of 
town working as historian/narrator for several tour and 
cruise companies.  Similarly, during his October 2001 Travel 
Board hearing, the veteran indicated that he had obtained 
permission to leave a cruise on which he was working at the 
time of the hearing in order to be available to provide 
testimony.  Moreover, the May 2001 report of VA audiometric 
examination includes the veteran's report that he had not 
lost time from work.  Accordingly, the evidence does not show 
that the veteran experiences a marked interference with the 
ability to perform his job.  There is also no evidence of the 
need for frequent periods of hospitalization due to this 
disability.

The evidence of record does not present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and thus 
warrant assignment of a compensable rating for bilateral 
defective hearing on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

